Further consideration of this case on petition for rehearing demonstrates that the original decision herein is based in part upon the holding that the ordinances are unauthorized revenue producing acts and may have overlooked various expenses which should have been included in the cost of regulation and supervision connected with the ordinances. We now are of the opinion that it is unnecessary to determine the question whether the ordinances were illegal as revenue producing measures. We have concluded to withdraw that part of the opinion and leave the determination of such question for future decision should occasion arise.
Accordingly, the last two paragraphs of the opinion, filed herein April 2, 1940 (published at pages 175 and 176 of 291 N.W.), are withdrawn. [The last two paragraphs of the foregoing opinion are substitutes for those paragraphs withdrawn.]
With the opinion so modified, the petition for rehearing is overruled.
 *Page 1